Title: To George Washington from General Henry Clinton, 10 November 1778
From: Clinton, Henry
To: Washington, George


  
    Sir
    New York 10th Novemr 1778
  
It is not necessary at present to resume the Consideration of the principal Questions relating to the Convention of Saratoga, I wish merely to bring under Review the Resolution of Congress of the 21st of May, enclosed in your Letter of the 23d to Sir William Howe.
It appears to me different from the Practice of all Nations or Parties at War, and in some Degree tending to increase the Hardships of War, to refuse granting an Equivalent of Privates for Officers.
Such an Exchange at present may prevent great Inco[n]veniences to many of the Parties concerned.
You have ordered the Troops of the Convention to be removed from Massachusetts Bay to Virginia; and I have ordered all the Officers of your Army Prisoners out on Parole, to return here.
These Movements, with all the Hardships incident to them at this Season, may in part be prevented if you think proper to agree that the Officers of your Army Prisoners on Parole, or now here, be exchanged for Officers and Men of the Troops of the Convention, according to the Customary Proportion, or according to such Proportion as may be determined by Commissioners appointed on both Sides.
If what I propose should meet with your approbation, and the Time and Place for the meeting of Commissioners for the Purposes beforementioned is determined, I shall send Colonels O’Hara and Hyde of His Majesty’s Foot Guards, as Commissioners on my Part, who will be fully instructed and authorised to enter on the consideration of any matters that may arise in the conduct of this Business.
Mr Clarke assistant Commissary General to the Troops of the Convention, who will have the honor of delivering this Letter, being desired by Major General Phillips to return immediately to Cambridge by Land, in order to settle some accounts relative to that army, I am to request a Passport for him to return thither for that Purpose. I have the Honor to be With due Respect Your most obedient Servant

  H. Clinton

